Case 19-02134-GLT        Doc 485     Filed 06/24/21 Entered 06/24/21 14:17:37           Desc Main
                                    Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
   IN RE:                                         )     Chapter 7
                                                  )
   ONE JET, INC.,                                 )     Case No.: 18-24070-GLT
                                                  )
                                     Debtor.      )
                                                  )
   WOODY PARTNERS, ET AL.,                        )
                                                  )     Adv. Pro. No.: 19-02134-GLT
                                   Plaintiffs,    )
                                                  )
   v.                                             )
                                                  )
   MATTHEW R. MAGUIRE, ESTATE                     )
   OF PATRICK J. MAGUIRE,                         )
   BOUSTEAD SECURITIES, LLC,                      )
   MELVIN PIRCHESKY, AND ROBERT                   )
   LEWIS.                                         )
                                                  )
                                 Defendants.      )


        MOTION TO WITHDRAW MOTION FOR LEAVE TO FILE UNDER SEAL

        Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire (“the Maguires”),

 by and through their undersigned counsel, file the following Motion to Withdraw Motion for Leave

 to File under Seal, and in support thereof aver as follows:

        On June 24, 2021, the Maguires filed a Motion for Leave to File under Seal (Document

 483). Through inadvertence, one of the (redacted) documents requested to be sealed was filed

 publicly, and has since been removed from the public docket pending submission of this Motion.

 The Maguires now wish to withdraw their Motion for Leave to File under Seal, which will

 eliminate the erroneously filed exhibit from the record, and refile their Motion for Leave to File

 under Seal without the exhibit. The renewed Motion for Leave to File under Seal will be delivered




                                                  1
Case 19-02134-GLT         Doc 485    Filed 06/24/21 Entered 06/24/21 14:17:37         Desc Main
                                    Document      Page 2 of 2



 to chambers, and will not be filed through ECF. The Motion will be served on counsel of record

 in this action. There will be no exhibits.

        WHEREFORE, Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire

 (“the Maguires”), by and through their undersigned counsel, respectfully request an Order

 allowing withdrawal of their Motion for Leave to File under Seal. An appropriate Order is

 attached.

                                                    STRASSBURGER McKENNA
                                                    GUTNICK & GEFSKY


 Date: June 24, 2021                          By:   /s/ David A. Strassburger
                                                            David A. Strassburger
                                                            Pa. ID No. 76027

                                                           Danielle L. Dietrich
                                                           Pa. ID No. 200767

                                                           Christopher J. Azzara
                                                           Pa. ID No. 204114

                                                    Four Gateway Center, Suite 2200
                                                    444 Liberty Avenue
                                                    Pittsburgh, PA 15222

                                                    Telephone: 412-281-5423
                                                    Facsimile: 412-281-8264

                                                    Counsel for: Matthew R. Maguire and
                                                    The Estate of Patrick J. Maguire




                                                2
